DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Information Disclosure Statement
	The information disclosure statements filed November 9, 2021, and December 17, 2021, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Status

	This office action is in response to the amendment and remarks submitted 1/31/2022.
1. 	Claims 1-3, 6, 10, 11, 13, 15, 17-19, 23, 25, 31, 33, 38, and 40-42 are currently pending in this office action. 
2. 	Claims 4, 5, 7-9, 12, 14, 16, 20- 22, 24, 26-30, 32, 34-37, 39, and 43-45 are cancelled. 
3. 	Claims 1, and 18 are amended; support for claims 1, and 18 is found in [0049] of the instant application.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1-3, 6, 10, 11, 13, 15, 17-19, 23, 25, 31, 33, 38, and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt et al.(US 20150037616 A 1 ).
As to claim 1:
	Wyatt discloses a battery pack enclosure (22, FIG. 5A and 6, 19) for holding a stack of batteries; (Lithium ion battery module 22 shown below in Fig. 7, 19 also includes a plurality of lithium ion battery cells arranged in a stack 
[Abstract].
	wherein the battery pack enclosure comprises the stack of batteries (The lithium ion battery module also includes a plurality of lithium ion battery cells arranged in a stack [Abstract]), a lid section (100, Fig. 7) and a base section (102, Fig. 7) configured to hold a plurality of wall sections (Frame 118, ref. 416 Fig. 35)

    PNG
    media_image1.png
    492
    735
    media_image1.png
    Greyscale

(Wyatt Fig. 35 annotated)
	there between to encapsulate the stack of batteries (Frame 118, Fig 7);
and a stud arranged to mechanically couple to a first plate and a second plate on opposite sides of the stack of batteries to clamp the batteries of the stack of batteries together in the enclosure (The top frame portion 118a and bottom frame portion 118b may be coupled to one another using bolts 140, Fig. 7 [0317]). 
	The sections comprise mutually complementary mating portions for mating with adjacent sections of the battery pack enclosure; (female connectors 700 and male connectors 702) [0320], Fig. 76).

    PNG
    media_image2.png
    645
    1204
    media_image2.png
    Greyscale

(Wyatt Fig. 76 annotated)
	The number of wall sections can be chosen to adjust the dimensions of the battery pack enclosure (The power assembly 84 may include any suitable number of battery cell assemblies [0136, FIG. 7]),
	based on the number of batteries in the stack of batteries (the power assembly 84 may include any suitable number of battery cell assemblies 114 (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or more) battery cell assemblies 114 [0136])
	wherein each battery of the stack of batteries comprises at least one hole for the stud to pass there through (The battery cell 116 may include a number of openings 406 configured to enable bolts to pass through the middle portion of body 408 of battery cell 116, including a hole through active material [0209]).

    PNG
    media_image3.png
    764
    1170
    media_image3.png
    Greyscale


(Wyatt Fig. 25 annotated)




    PNG
    media_image4.png
    848
    1170
    media_image4.png
    Greyscale

(Wyatt Fig. 7 annotated)
	
As to claim 2:
	Wyatt discloses the base section and the lid section comprise mutually complementary mating portions, so that the base section can couple directly to the lid section or can couple to the lid section via the plurality of wall sections (Frame 118) ( As illustrated in FIG. 7 compression bolts (140) pass through opening in top plate (100) through registration features (121) of frames (118) screwing into locked nut features 142 disposed in bottom plate (102) [0139, FIG. 7]).
As to claim 3:
	 Wyatt discloses at least one of the complementary mating portions comprises a seat member adapted to at least partially surround a corresponding portion of an adjacent section of the battery pack enclosure, wherein the seat member comprises a groove, the groove arranged to mate with and partially surround a corresponding protrusion of an adjacent section of the battery pack enclosure. ([FIG. 76]).

    PNG
    media_image5.png
    585
    1161
    media_image5.png
    Greyscale

(Wyatt Fig. 76 annotated)
As to claim 6, the rejection of claim 1 is incorporated:
	 Wyatt discloses each of the plurality of wall sections is arranged to encircle the stack of batteries; (each battery cell assembly 114 includes a pouch battery cell 116 disposed within a frame 118 [0137, FIG. 7]) 
the plurality of wall sections comprises an upper mating portion and a lower mating portion, the upper and lower mating portions on opposing sides of the wall section; battery cell assemblies 114 are stacked on top of one another using female connectors 700 and male connectors 702 [320, FIG. 76])

    PNG
    media_image6.png
    509
    845
    media_image6.png
    Greyscale

(Wyatt Fig. 76 annotated)
	the upper and lower mating portions of at least one of the wall sections are the same type of mating portion; ([FIG. 76 above]) 
the upper and lower mating portions comprise at least one of: (a) a seat member (700) adapted to at least partially surround a corresponding portion of an adjacent section of the battery pack enclosure, and (b) a protrusion adapted to be received (702) and at least partially surrounded by a seat member of an adjacent section of the battery pack enclosure.(FIG. 76).



As to claim 10:
	Wyatt discloses at least one of the wall sections is adapted to couple with the lid section and at least one of the wall sections is adapted to couple with the base section (wall sections, frame 118 are adapted to couple with lid and/or base through registration features (121) of frames (118) and corresponding compression bolts (140) [0139, FIG. 7]). 

As to claim 11: 
	Wyatt discloses the mutually complementary mating portions (frame 118) at least one of: a) provide an interference fit (FIG. 76); and b) are adapted to mechanically support adjacent sections of the battery pack enclosure, (FIG. 76).

As to claim 13:
	Wyatt discloses the mutually complementary mating portions (frame 118) are configured to inhibit the ingress of water into the enclosure;(the frame 118 may then be disposed around the hermetically sealed electrochemical stack 346 of the battery cell 348 [0188]), the battery pack enclosure (22) comprises a flexible seal (120) between complementary mating portions 
(Frame 118) of adjacent sections of the battery pack enclosure (single 
insulating polymer layer 120 disposed between the electrochemical stack 346 [0187]).


As to claim 15:
	 Wyatt discloses each wall section comprises a plurality of ridges on an internal face facing the stack of batteries, (frame 118 having a support feature 438 across a middle portion 440 of the frame [0225, FIG. 36])

    PNG
    media_image7.png
    589
    878
    media_image7.png
    Greyscale

(Wyatt Fig. 36 annotated)
	each ridge arranged to mechanically support an adjacent section of the battery pack enclosure; wherein each ridge of the plurality of ridges extends on the internal face from a complementary mating portion (It should be understood that the support feature 438 may extend in any direction across the frame 118, and may include any of various geometries [0225, FIG. 36]).

As to claim 17:
	 Wyatt discloses the lid section has a coupling configured to mechanically couple the lid to a first plate (100) and the base section has a coupling configured to mechanically couple the base section to a second plate (102); Where FIG. 7 illustrates the lid and first plate are the same member (100) and the base and second plate (102) are the same member.

    PNG
    media_image8.png
    832
    1055
    media_image8.png
    Greyscale

(Wyatt Fig. 7 annotated)

As to claim 18:
	Wyatt discloses a battery pack enclosure for holding a stack of batteries; (Lithium ion battery module (22) also includes a plurality of lithium ion battery cells arranged in a stack within the housing [Abstract]. 
	wherein the battery pack enclosure comprises a lid section (100 [0159], Fig. 7) and a base section (102 [0159], Fig. 7) arranged to hold a plurality of wall sections (frames 118, fig. 7) therebetween to encapsulate the stack of batteries (Fig. 7)
	wherein the number of wall sections (frames 118) can be chosen to adjust the dimensions of the battery pack enclosure based on the number of batteries in the stack of batteries (see…the power assembly 84 may include any suitable number of battery cell assemblies 114 (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or more) battery cell assemblies 114 [0136]) Where the number of batteries chosen would adjust the dimensions of the battery pack.
	and wherein the lid section (100, Fig. 7) has a coupling configured to mechanically couple (compression bolts 140, Fig. 7) the lid section to a first plate and the base section (102, Fig. 7) has a coupling configured to mechanically couple the base section to a second plate (compression bolts 140, Fig. 7).
	wherein each battery of the stack of batteries comprises at least one hole for a stud to pass therethrough (openings 406 of registration features 121 of frame 118, Fig. 25), 

    PNG
    media_image3.png
    764
    1170
    media_image3.png
    Greyscale

(Wyatt Fig. 25 annotated)
the stud arranged to mechanically couple to the first plate and the second plate on opposite sides of the stack of batteries to clamp the batteries of the stack of batteries together in the enclosure (the compression bolts 140 may pass through a portion of the top compression plate 101, extend through one or more registration features 121 of the frames 118 of each battery cell 116, and thread into portions of the bottom compression plate 102 (e.g., in a torque limited fashion) to compress the power assembly 84 [0160] Fig. 7)

    PNG
    media_image9.png
    876
    1193
    media_image9.png
    Greyscale

(Wyatt Fig. 7 annotated)
As to claim 19:
	 Wyatt discloses the second plate (102) is arranged to be outside the base relative to the stack of batteries (FIG. 6), and the base is coupled to the second plate (102) by the stud (140), the battery pack enclosure comprising a bush (121) arranged to at least partially encircle (FIG. 7 above) the stud (140) and transfer load from the plate outside the base section to the stack of batteries (It may also be appreciated that the compression bolts 140 further ensure that the frames 118 surrounding each battery cell 116 remain aligned, as the battery module 22 is tilted and/or subjected to vibrations [0139, FIG. 7]). Maintaining this alignment subjects the compression bolts 140 to forces or loads.

    PNG
    media_image10.png
    732
    908
    media_image10.png
    Greyscale

(Wyatt Fig. 6 annotated)
As to claim 23: 
	Wyatt discloses the stud is integrated into the second plate (locked nut feature 142 [0139] FIG. 7); and/or wherein each battery of the stack of batteries is electrically insulated from the stud (registration feature 121, FIG. 7) and the plates (each battery cell assembly 114 includes a pouch battery cell 116 disposed within a frame 118 and a polymer film 120 that may electrically isolate the pouch battery cell 116 [0137, FIG. 7]).


As to claim 25: 
	Wyatt discloses insulating sleeve held between the stud and each battery of the stack of batteries (registration feature 121 of frame 118 [0139]), 
the sleeve arranged to at least partially surround and be held in place by the stud coupled to the first and second plates (compression bolts 140 each passes through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102 [0139] FIG. 7). Where the opening (or sleeve) in registration feature (121) surrounds the bolt 140 (or stud). each battery comprises a plurality of holes for respective studs to pass there through (registration features 121 of battery frames 118 of power assembly 82 contained within battery module 22, FIG. 7 and battery cell 116 may include a number of openings 406 configured to enable bolts to pass through the middle portion of body 408 of battery cell 116, including a hole through active material [0209]), the spacing between holes for each battery is the same; wherein each battery has four holes, each hole at respective corner of the battery (battery module 22 illustrated in FIG. 7 also includes four compression bolts 140 each passes through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118 surrounding, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102 [0139. FIG. 7]).


As to claim 31 , 
	Wyatt discloses each battery comprises at least three terminals, two of the terminals arranged for electrically coupling the battery to other batteries of the stack of batteries (battery module 22 may have three or more output voltages distributed over four or more terminals [0132])
	and one of the terminals arranged terminal block 627) for electrically coupling to at least one of a thermistor and a balancing harness; (A terminal block 627, located on the top plate 100, may be electrically coupled to the terminal block 626 [031 0]. The sensors 132 (temperature or pressure sensors [0297]) may be connected to one or more terminal blocks 626, [0296] and the terminal block 626 connects to the BCM 72 [0297] through terminal block 627 via cables 7 4 that respectively couple one or more sensors (e.g., temperature sensors, voltage sensors, current sensors, pressure sensors, or another suitable sensor) to the BCM 72 [0131 ]. Where the BCM 72 may, perform load balancing of the battery cells of the battery module 22, control charging and discharging of the battery cells of the battery module 22, determine a state of charge of individual battery cells and/or the entire battery module 22 [0130, FIG. 7]). Where the terminal block 627 coupled to the cables 74 (or harness) which in turn coupled to sensors (temperature or a thermistor) and the BCM, which performs load balancing.


    PNG
    media_image11.png
    872
    1208
    media_image11.png
    Greyscale

(Wyatt Fig. 7 annotated)
each battery of the stack of batteries is coupled by the balancing harness (The battery module 22 includes the interconnect assemblies 128 for electrically connecting the battery cells 116 of the power assembly 84 [cables 74, FIG. 6]), Where each battery of the stack of batteries in battery module 22 is contacted to the balancing harness (cables 74) through terminal block 626 as explained above. 
the balancing harness arranged for balancing charge between the batteries of the stack of batteries (the BCM 72 may, for example, perform load balancing of the battery cells of the battery module 22, control charging and discharging of the battery cells of the battery module 22, determine a state of charge of individual battery cells [130]). Where the cables 74 (balancing harness) is in communication with the BCM 72 and the batteries through terminal block 626.

As to claim 33:
	Wyatt discloses the lid section (100) comprises a battery management system, BMS, (the battery module 22 includes the BCM (battery control module) 72 coupled to top plate 100 [0134, FIG. 7]) for coupling to the stack of batteries for controlling charge in the batteries; (the BCM 72 may perform load balancing of the battery cells of the battery module 22, control charging and discharging of the battery cells of the battery module 22 [0130]), the BMS is coupled in series to the stack of batteries by the a flexible bus bar; (Terminal block 626 to provide the first output voltage associated with the series combination of all of the battery cells 116 [0299]. The terminal block 626 connects to the BCM 72 [0297]. The DC-to-DC converter 76 may be communicatively coupled to and controlled by the BCM 72. The negative terminal 24 may couple (e.g., via one of the busses 180 and 182) with the DC-to-DC converter 76, [0152]. The negative terminal 24 may couple busses 180 and 182 [0152, FIG. 7 and FIG. 41] as illustrated in FIG. 7 and FIG. 41 bus 180 has a bend demonstrating it is more flexible than the bolts (studs) or plates.

    PNG
    media_image12.png
    884
    1610
    media_image12.png
    Greyscale

(Wyatt exploded view of Fig. 7 annotated)
the BMS is configured to balance charge across the batteries of the stack of batteries via the a balancing harness; (where each battery of the stack of batteries in battery module 22 is contacted to the balancing harness (cables 74) couple to BCM 72 [0131]) and/or each battery of the stack of batteries comprises a thermistor arranged to provide a temperature signal to the BMS based on a temperature of the battery.(cell interconnect board 130, which may provide structural support for the interconnection of the battery cells 116 and a number of sensors 132 [0138] and cell interconnect board 130, may contain a series of connectors that attach to the connectors associated with sensors 132 on frames 118. These connections allow data provided by sensors 132 (temperature or pressure sensors [0297] to be sent to the BCM 72 via one or more terminal blocks 626 attached to cell interconnect board 130). Thereby allowing temperature sensors 132 sensing temperature from frame 118 (each battery) to communicate with the BCM 72.

As to claim 38:
	 Wyatt discloses comprising the stack of batteries (Lithium ion battery module (22 shown above in FIG. 7) also includes a plurality of lithium ion battery cells arranged in a stack [Abstract].

As to claim 40: 
	Wyatt discloses as a provided kit of parts for assembly (The remanufactured battery module 22 may be packaged in an appropriate container and shipped and/or provided to a desired location (e.g., a store and/or a servicing facility or consumer). [0338]).

As to claim 41: 
	Wyatt discloses a method of assembling a battery pack enclosure for holding a stack of batteries, the method comprising: 
determining the number of batteries in a stack of batteries to be enclosed by the battery pack enclosure; (the power assembly 84 (FIG. 7) may include any suitable number of battery cell assemblies 114 (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or more) battery cell assemblies 114 [0136]), providing a number of wall sections based on the determination of the number of batteries in the stack of batteries;
As illustrated in FIG. 7, each battery cell assembly 114 includes a pouch battery cell 116 disposed within a frame 118 [0137]) 
coupling the determined number of wall sections together via mutually complementary mating portions; (frames 118 include registration features 121 [0137]) 
	holding the determined number of wall sections between a base section and a lid section to enclose the stack of batteries (compression bolt 140 passes through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118 surrounding each battery cell 116 of the power assembly 84, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102 [0139, FIG. 7]), 
wherein each battery of the stack of batteries comprises at least one hole for a stud to pass there through (The battery cell 116 may include a number of openings 406 configured to enable bolts to pass through the middle portion of body 408 of battery cell 116, including a hole through active material [0209]),

    PNG
    media_image3.png
    764
    1170
    media_image3.png
    Greyscale

(Wyatt Fig. 25 annotated)
Battery module 22 includes four compression bolt 140 passes through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102. The compression bolts 140 generally serve to compress layers of the various battery cell assemblies 114 and are in intimate contact with one another. It may also be appreciated that the compression bolts 140 further ensure that the frames 118 surrounding each battery cell 116 remain aligned or registered with one another [0139, FIG. 7]) Where FIG. 7 illustrates bolts (or studs) are on opposite sides and all four corners of frame 118.)

As to claim 42: 
	Wyatt discloses holding the determined number of wall sections between a base section and a lid section comprises coupling the lid section to a wall section (compression bolt 140 and registration feature 121 of frame 118, FIG. 7) and coupling the base section to a wall section (compression bolt 140 and registration feature 121 of frame 118, FIG. 7);the lid section and the base section comprise a mating portion for mating with adjacent sections of the battery pack enclosure (FIG. 76), and wherein coupling the lid section to a wall section and coupling the base section to a wall section comprises coupling adjacent sections via the mating portions (FIG. 76); and/or the lid section and the base section comprise the same mutually complementary (FIG. 76), coupling the lid section to a wall section and coupling the base section to a wall section comprises coupling adjacent sections via the mutually complementary mating portions (FIG. 7).

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al.(US 20150037616 A 1) in view of Yoon et al. (US 8263249 B2).

As to claim 21, the rejection of claim 18 is incorporated, 
	Wyatt discloses the wall sections are arranged to be clamped between the lid section and the base section by the stud when the lid section is coupled to the first plate and the base section is coupled to the second plate (compression blots 140 and registration features 121 on frame 118 passing through top plate 100 and locked in place in bottom plate 102, FIG. 7); 
and/or wherein the lid section comprises at least two terminals electrically coupled to the stack of batteries inside the battery pack enclosure, (top portion 54 of the battery module 22 may include three terminals (e.g., the ground terminal 24, the 12 V positive terminal 26, and the 48 V positive terminal 30 [0127], FIG. 5A), wherein the The negative terminal 24 may couple busses 180 and 182 [0152, FIG. 7 and FIG. 41) as illustrated in FIG. 7 and 41 bus 180 has a bend demonstrating it is more flexible than the bolts (studs) or plates.

Response to Arguments
8. 	Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
	i) 	Applicant argues Wyatt does not disclose the number of wall sections adjust the dimension of the battery pack enclosure. 
		The office respectively disagrees as Wyatt discloses “the power assembly 84 may include any suitable number of battery cell assemblies 114 (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or more) battery cell assemblies 114 [0136].” Where the cell assemblies would include the frame walls. Furthermore Wyatt discloses battery enclosure form factors for multiple types of non-lead acid batteries and non-vehicular applications” [0140-0141], providing different dimensional requirements based on power requirements.
	ii)  	Applicant argues Wyatt does not teach a tray for holding batteries.
		The office respectively disagrees as Wyatt discloses each battery cell assembly 114 includes a pouch battery cell 116 disposed within a frame 118 [0137].
	iii)	Applicant argues Wyatt does not teach the plurality of studs arranged to mechanically couple the first plate and the second plate on opposite sides.	

	ii)	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dome or inverse trough, one piece frame, utility of mutually complementary mating portions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727